UNCLASSIFIEDII FOR PUBLIC RELEASE




                                                                                      FILED WITH THE

                                                                                    C::G!Md::­
                                                                                       G.
                                                                                    DATE:  cr     I                                         UNCLASSIFIEDII FOR PUBLIC RELEASE




B). Petitioner asserts that information from these eleven interrogations is contained in at least

two intelligence reports relied upon by respondents to justify petitioner's detention. Respondents

counter that petitioner has neither pointed to "specific statements" nor provided "some evidence"

to justify discovery under § I.E.2. They contend that petitioner's request is vague and non­

specific. Moreover, they argue, the "some evidence" standard is not met because petitioner

provides only his self-serving recollection of the interrogations. Because the intelligence reports

are more detailed -- and hence, respondents argue, more reliable -- than the representations

recently made by petitioner to his counsel, the recent representations should be given little

weight.

          In the particular circumstances of this case, respondents' arguments are not persuasive. In

detennining whether petitioner's showing is sufficiently specific, the Court cannot expect

petitioner to have taken and retained detailed records of interrogations that took place more than

seven years ago in Kandahar. His recollection that roughly fifteen interrogations took place over

the course of a month, and that eleven interrogations were conducted by a specific interrogator

without an interpreter present, is adequate to meet the standard the Court set forth in its March 24

Order. To be sure, the evidence petitioner provides is his own recollection, which in other

contexts might be discounted as self-serving. But here, refusing to give weight to petitioner's

recollection would beg the question: aside from his own recollection, how else could petitioner

identify instances where he was interrogated without an interpreter present? Moreover, the

discovery petitioner seeks is not extensive. He seeks the identity and qualifications of a single

translator who interrogated him approximately eleven times at a single place over a one-month


                                                  -2­




                                       UNCLASSIFIEDII FOR PUBLIC RELEASE
                                    UNCLASSIFIED" FOR PUBLIC RELEASE




time period.

        Accordingly, petitioner's motion is hereby GRANTED. Respondents shall produce -- by

not later than July 8, 2009 -- documents sufficient to identify the interrogator specified by

petitioner in his motions, as well as documents that describe the interrogator's qualifications and

translation experience.

        SO ORDERED.

                                                          lsI
                                                      JOHN D. BATES
                                                 United States District Judge


Date:    June 19, 2009




                                                -3­




                                     UNCLASSIFIED" FOR PUBLIC RELEASE